Citation Nr: 1456574	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  14-27 543	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board's November 14, 2011, decision, which found that the moving party had not perfected appeals regarding CUE in August 19, 1982, and September 3, 1986, RO rating decisions and denied a claim for an effective date earlier than January 18, 1994, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Senior Counsel



INTRODUCTION

The Veteran, who is the moving party in this action, had active duty from January 1954 to March 1982.

This matter is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) as an original action on a motion received in December 2011, in which the Veteran alleged CUE in a November 14, 2011, Board decision that (1) found he had not perfected appeals as to whether there is CUE in August 1982 and September 1986, rating decisions; and (2) denied a claim for an effective date earlier than January 18, 1994, for TDIU.


FINDINGS OF FACT

1.  On November 14, 2011, the Board found that the moving party had not perfected appeals as to whether there was CUE in August 19, 1982, and September 3, 1986, rating decisions that, respectively, denied service connection for a right knee disability and erectile dysfunction and neuropathy, and denied an effective date earlier than January 18, 1994, for TDIU.
 
2.  There was a tenable basis for each of the Board's determinations, and none of the errors alleged by the moving party would have manifestly changed the outcome of the appeal.


CONCLUSION OF LAW

The November 14, 2011, Board decision that found the moving party had not perfected appeals as to whether there was no CUE in August 19, 1982, and September 3, 1986, rating decisions and denied an earlier effective date for TDIU did not contain CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE.  A claim requesting review under this statute may be filed at any time after the underlying decision is made.  Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, VAOPGCPREC 1-98, 63 Fed. Reg. 31263 (1998), the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The moving party's motion for review or revision was filed with the Board in December 2011.

The statute and implementing regulations provide that a decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable VA file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  38 C.F.R. § 20.1404(a).

In this case, the Veteran has met the requirements of 38 C.F.R. § 20.1404(a).  His December 2011 letter included his name, the date of the Board decision, the docket number of the case decided by the Board, and referenced and indicated disagreement with each of the Board's November 2011 determinations.  Consequently, he met the threshold pleading requirements of 38 C.F.R. § 20.1404(a).  He also set forth his allegations with sufficient specificity in his December 2011 communication; therefore, the Board will address the CUE motion on the merits.

Turning now to the merits of the claim, the provisions of 38 C.F.R. § 20.1403(a) define CUE as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, a finding of CUE requires either that the correct facts, as they were known at the time, were not before the Board, or that the statutory and regulatory provisions extant at the time were incorrectly applied.  Id.

The evidence to be reviewed for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  For a Board decision issued on or after July 21, 1992, the record to be reviewed includes relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) changed diagnosis, i.e., a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill its duty to assist, and (3) disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In his December 2011 communication, the Veteran made several allegations, and the Board will address them in turn.  First, in the November 2011 decision, the Board found that a timely substantive appeal on the issues of whether there was CUE in the August 1982 and September 1986 rating decisions was not filed.  The Board also determined that an effective date earlier than January 18, 1994, for TDIU was not warranted because that is the date on which he met the schedular requirements for TDIU, and it appeared he had no service-connected disabilities prior to that date.

The Veteran asserted that error was committed in his appeal beginning with the August 1982 Regional Office (RO) rating decision.  He believed that there was no examination regarding his physical condition at that time.  He asserted that the rater had used evidence that was 2, 8, and 9 years old and believed that this violated military regulation and VA regulation 3.326(a), both of which mandated that a thorough examination will be given.  He also believed that not all of the illnesses he was being treated for were addressed or rated at that time and pointed out the difference between the August 1982 RO rating decision and the August 1995 RO rating decision.  He believed that he was not afforded an adequate examination until August 1995.

With regard to the claims of CUE in the August 1982 and September 1986 rating decisions, the Veteran's contentions address only the substance of the CUE claims.  He is disagreeing with how the evidence was developed prior to these decisions, in that he asserts that he was not given a complete examination.  He references a military regulation and a VA regulation and believes that VA was in violation of these regulations.  While VA is not subject to military regulations, the VA regulation provides that a VA examination will be authorized where there is a claim for disability compensation, but medical evidence is not adequate for rating purposes.  38 C.F.R. § 3.326(a).

However, in the Board decision being challenged, the matters were denied because he did not perfect an appeal of these issues to the Board.  The claims were adjudicated by the RO in August 2010.  He filed a notice of disagreement, and the RO issued a statement of the case in May 2011.  The Board's November 2011 decision then indicated that, pursuant to 38 C.F.R. § 20.302, he had until August 16, 2011, to perfect an appeal.  The file contained no document that constituted a timely-filed substantive appeal as to these issues or an extension of the time period prior to its expiration.

The Veteran has not challenged any of these factual findings or the regulations used by the Board in adjudicating these claims on this basis.  His contentions are focused on the substantive issue and not the reason the claims were denied by the Board in November 2011.  As such, his contentions contain no allegation that there is an error of fact or law shown in the November 2011 Board decision with regard to these two claims that would have manifestly changed the outcome.  He does not address the reason that the two CUE claims were denied in November 2011.  Therefore, no CUE is found in the November 2011 Board decision regarding these two claims.

In addition to the CUE claims, the November 2011 Board decision also denied the claim of entitlement to a TDIU prior to January 18, 1994.  The reasoning was that the Veteran did not meet the schedular criteria until that date and he did not appear to have any service-connected disabilities prior to that date.  He has not disagreed with these particular findings or the reason for the denial and has limited his contentions to those specified above regarding whether he was afforded a comprehensive examination at the time of his August 1982 RO rating decision.

In contrast to the Veteran's assertions, the Board finds that the record shows that he was afforded a VA examination in June 1982, prior to the August 1982 rating decision.  To the extent that he contends that it was inadequate in any way and implies that an adequate examination at that time would support a finding of an earlier effective date for TDIU, the Board notes that, as stated above, any VA failure in its duty to assist him does not rise to the level of CUE.  

In addition, the Veteran contests the weight given to evidence that he states is 2, 8, and 9 years old.  He implies that this was improper in light of evidence that is more contemporaneous.  He alternatively contends that he was not provided an examination in 1982 and that any examination he was provided was not adequate.  However, a disagreement as to how the facts were weighed or evaluated does not rise to the level of CUE.  38 C.F.R. § 20.1403(d).

Finally, the Veteran specifically challenges VA's compliance with 38 C.F.R. § 3.326(a), with regard to the examination he was given and asserts that not all of his disabilities were examined and that his condition at that time was not fully reported.  However, this amounts to a challenge as to the adequacy of the examination that was provided, and as noted above, any error in VA's duty to assist does not rise to the level of CUE.  38 C.F.R. § 20.1403(d).

For the foregoing reasons, none of the Veteran's contentions establish that there was an outcome determinant error in the Board's November 2011 decision warranting a finding of CUE.  The benefit of the doubt doctrine is inapplicable and the CUE motion is denied. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to CUE claims, and therefore need not be discussed.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).


ORDER

The motion alleging CUE in the Board's November 14, 2011, decision, which found that the moving party had not perfected appeals regarding CUE in August 19, 1982, and September 3, 1986, RO rating decisions and denied a claim for an effective date earlier than January 18, 1994, for a TDIU is denied.



                       ____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs



